Citation Nr: 0332185	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-19 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from November 1975 to 
August 1984.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 2000 by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

The veteran is seeking service connection for a skin 
disorder.  His service medical records show that he was 
accorded treatment during active service for various skin 
problems.  The report of an October 2002 VA examination 
indicates findings by the examiner that the skin problems 
manifested by the veteran during service had been 
misdiagnosed, and that his current skin problems were 
properly diagnosed as hidradenitis suppurativa, tinea pedis, 
and Schamberg's purpura.  It is not clear, however, whether 
the skin problems shown in October 2002 are the same as those 
noted during the veteran's service, regardless of the 
diagnosis.   Likewise, while the examination report notes 
that the veteran exhibited "numerous old pitted scars" and 
scars "from his previous disease," it is not clear from 
this report whether the scars noted therein are in fact 
residuals of the skin problems noted in service.  The Board 
is accordingly of the opinion that additional development of 
the medical evidence, in the form of an opinion based upon 
review of the medical record, would be helpful in resolving 
these questions.

The Board also notes that the United States Court of Appeals 
for the Federal Circuit, in a decision promulgated on 
September 22, 2003, invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A § 5103(b)(1).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  The Federal Court made a 
conclusion similar to the one reached in DAV v. Principi, 327 
F.3d 1339 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  In the more recent decision, 
the Federal Court found that the 30-day period provided in 
§ 3.159(b)(1) for response to a Veterans Claims Assistance 
Act of 2000 (VCAA) duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
appellant that, notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The veteran's claims folder is to be 
reviewed by a VA dermatologist in order 
to obtain opinions, expressed in terms of 
probability, as to whether it is as least 
as likely as not that 1) the skin 
problems manifested by the veteran in 
October 2002 are the same problems, 
regardless of diagnosis, as those he 
manifested during service; and 2) any 
current scarring of the skin is the 
residual of skin problems, to include 
cysts and furunculosis, he manifested 
during his period of service.  The 
examiner is to set forth all findings, 
and the reasons therefor, in a clear, 
logical, and legible manner.  

2.  The RO is to review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and with any other 
applicable legal precedent.

3.  Thereafter, the RO should review the 
claim and determine whether service 
connection for a skin disorder, to 
include but not necessarily limited to 
skin problems such as residual scarring, 
can now be granted.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the 
Case, and with the appropriate period of 
time within which to respond thereto.  
The case should then be returned to the 
Board for further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.

The veteran need take no action unless he is so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to address due process concerns.  No inference as to the 
ultimate disposition of this claim should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




